Examiner’s Amendment
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Attorney Margaret Polson on 22 July 2021. An agreement was made to the drawings/reproductions and specification with the following amendments set forth herein.
Response to Restriction Requirement
Applicant’s election without traverse of Group I, Embodiment 1, consisting of original reproductions 1.1-1.9, in the reply filed on 19 July 2021 to a written restriction issued on 24 May 2021 is acknowledged. Embodiments 2-6 have been withdrawn from further consideration by the examiner for being the nonelected designs (37 CFR 1.142(b)).
Amendments to the Reproductions
Per the election, reproductions 2.1-2.9, 3.1-3.9, 4.1-4.9, 5.1-5.9, and 6.1-6.9 that correspond to nonelected Embodiments 2-6 have been CANCELED.
As the cancellations have been made by the examiner, no replacement reproductions/drawings are required of application.
Amendments to the Specification
In order to obviate objectionable matters in the specification, the following amendments have been made thereto:
The title must identify the article in which the design is embodied by a name generally known and used by the public for the western market. The title of “fourwheeled motorcycle” is not an accurate description of the article for which the design is embodied. A motorcycle, by definition, cannot be characterized with four wheels; a motorcycle is a vehicle limited to either two or three-wheels. The vehicle disclosed in the drawings is widely known as an all-terrain vehicle, light utility vehicle, or quad bike and should be identified as such. 
Accordingly, the title has been amended throughout the application, except in the original oath or declaration, to read:  -- ALL-TERRAIN VEHICLE --
An international design application designating the United States must include a specification as prescribed by 35 U.S.C. § 112 and preferably include a brief description of each reproduction.  See Hague Rule 7(5)(a), 37 CFR § 1.1024, MPEP § 2920.04(a)II.  While the aforementioned requirement for a brief description has been fulfilled, the current descriptions of 1.6-1.9 as each a “perspective view of Fig. 1.1” do not adequately explain how the views are different. Furthermore, each of the descriptions are not properly punctuated.
To obviate these objectionable matters, the descriptions of the reproductions have been amended to read as follows:
-- 1.1 is a front elevation view of an ALL-TERRAIN VEHICLE embodying our new design;
1.2 is a rear elevation view thereof;
1.3 is a right side elevation view thereof;
1.4 is a left side elevation view thereof;
1.5 is a top plan view thereof;
1.6 is a top, front, and right side perspective view thereof;
1.7 is a top, front, and left side perspective view thereof;
1.8 is a top, rear, and left side perspective view thereof; and
1.9 is a top, rear, and right side perspective view thereof. --
The specification includes a feature statement that pertains to the use of broken lines. However, there are no broken lines currently used in the disclosure of the sole elected embodiment. Consequently, the description of the broken line showing is not relevant to the present design and represents extraneous information.
Accordingly, the statement in the specification that reads:
[The broken lines shown in the drawing illustrate portions of the four-wheeled motorcycle that form no part of the claimed design.]
has been CANCELED.
To coincide with the amendment to the title, the claim has been amended to read as follows:
-- We Claim:
The ornamental design for an all-terrain vehicle as shown and described. --
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlington Ly whose telephone number is 571-272-2617. The examiner can normally be reached on Monday through Friday from 9AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on 571-272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or CANADA) or 571-272-1000.
/DARLINGTON LY/
Primary Examiner, Art Unit 2914